Name: Commission Decision No 960/78/ECSC of 11 May 1978 amending Decision No 3001/77/ECSC concerning the obligation on undertakings producing merchant bars, coils and concrete reinforcing bars to supply certain data on their deliveries of these products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-05-13

 Avis juridique important|31978S0960Commission Decision No 960/78/ECSC of 11 May 1978 amending Decision No 3001/77/ECSC concerning the obligation on undertakings producing merchant bars, coils and concrete reinforcing bars to supply certain data on their deliveries of these products Official Journal L 126 , 13/05/1978 P. 0001 - 0002 Greek special edition: Chapter 08 Volume 1 P. 0197 ****( 1 ) OJ NO L 352 , 31 . 12 . 1977 , P . 11 . ( 2 ) OJ NO L 352 , 31 . 12 . 1977 , P . 1 . ( 3 ) OJ NO L 87 , 1 . 4 . 1978 , P . 1 . ( 4 ) OJ NO L 352 , 31 . 12 . 1977 , P . 4 . COMMISSION DECISION NO 960/78/ECSC OF 11 MAY 1978 AMENDING DECISION NO 3001/77/ECSC CONCERNING THE OBLIGATION ON UNDERTAKINGS PRODUCING MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS TO SUPPLY CERTAIN DATA ON THEIR DELIVERIES OF THESE PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , WHEREAS UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY HAVE BEEN REQUIRED UNDER COMMISSION DECISION NO 3003/77/ECSC OF 28 DECEMBER 1977 ( 1 ) TO ISSUE CERTIFICATES OF CONFORMITY TO ACCOMPANY EVERY DELIVERY OF MERCHANT BARS , COILS AND REINFORCING BARS , SHOWING THAT THE RELEVANT INVOICE PRICES CONFORM TO THE MINIMUM PRICES FIXED BY THE COMMISSION IN ITS DECISION NO 3000/77/ECSC ( 2 ), AS AMENDED BY DECISION NO 656/78/ECSC ( 3 ); WHEREAS , SO THAT THE COMMISSION CAN CHECK THAT UNDERTAKINGS COMPLY WITH THIS OBLIGATION , THERE SHOULD BE ADDED TO DECISION NO 3001/77/ECSC ( 4 ) THE OBLIGATION FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY ALSO TO QUOTE THE SERIAL NUMBERS OF THE CERTIFICATES OF CONFORMITY ISSUED BY THEM , IN ADDITION TO THE DELIVERIES OF THE ABOVEMENTIONED PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 1 OF DECISION NO 3001/77/ECSC IS HEREBY AMENDED BY THE ADDITION OF THE FOLLOWING PARAGRAPH : ' THE STATEMENTS SHALL QUOTE THE SERIAL NUMBERS OF THE CERTIFICATES OF CONFORMITY ISSUED BY THE UNDERTAKINGS IN ACCORDANCE WITH DECISION NO 3003/77/ECSC . ' ARTICLE 2 ANNEX 1 TO DECISION NO 3001/77/ECSC SHALL BE REPLACED BY ANNEX 1 HERETO . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 11 MAY 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX 1 EARLY STATISTICS ON DELIVERIES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND COILS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC EFFECTED BETWEEN AND 197 // // COUNTRY : // WORKS : // PERIOD : // // UNDERTAKING : // LOCATION : // // // COMMISSION REGISTRATION NO : // QUESTIONNAIRE TO BE RETURNED DULY COMPLETED , AT THE LATEST , ON THE 10TH DAY FOLLOWING EACH COMPLETE FORTNIGHT ( 1 ). // // // CONCRETE REINFORCING BARS // MERCHANT BARS // COILS // // CONTROL CERTIFICATE NO // COUNTRY OF DESTINATION ( 2 ) // QUANTITY ( TONNES ) // COUNTRY OF DESTINATION ( 2 ) // QUANTITY ( TONNES ) // COUNTRY OF DESTINATION ( 2 ) // QUANTITY ( TONNES ) // // // // // // // // // // // // // // ( 1 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITIES , DIRECTORATE FOR STEEL , 200 , RUE DE LA LOI , B-1049 BRUSSELS ( TELEX 21877 COMEU B ; TEL . 735 00 40 ); - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDING , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . ( 2 ) BROKEN DOWN BY THE FEDERAL REPUBLIC OF GERMANY , BELGIUM , DENMARK , FRANCE , IRELAND , ITALY , LUXEMBOURG , NETHERLANDS , UNITED KINGDOM , AUSTRIA AND SWITZERLAND .